7 A.3d 1029 (2010)
In re Barry C. STILLER, Respondent.
No. 95-BG-909.
District of Columbia Court of Appeals.
Filed November 12, 2010.
Before: * WAGNER, Chief Judge; * TERRY, STEADMAN, SCHWELB, FARRELL, RUIZ, REID, GLICKMAN, WASHINGTON, Associate Judges; and * PRYOR, Senior Judge.
Prior report: 725 A.2d 533

ORDER
PER CURIAM
On consideration of petitioners' petition for rehearing or rehearing en banc, and respondent's response thereto, it is
ORDERED by the merits division[*] that the petition for rehearing is denied. See In re Slattery, 767 A.2d 203, 206 (D.C. 2001). "(holding Stiller in accord with principle that `[t]here is no requirement in either [subsection (b) or (c) of Rule 8.4] that an attorney actually have been convicted of a crime for the rule to apply')." And it appearing that the majority of the judges of this court have voted to deny the petition for rehearing en banc, it is
FURTHER ORDERED that the petition for rehearing en banc is denied.
NOTES
[*]  Senior Judge Wagner was Chief Judge at the time the petition was filed. * Senior Judges Terry, Steadman, Schwelb, and Farrell, were Associate Judges at the time the petition was filed. * Chief Judge Washington was an Associate Judge at the time the petition was filed.